Practically the only question raised by appellant is the insufficiency of the testimony to support the judgment. We have again reviewed the facts. It is in no way denied that appellant rented the alleged stolen car for use only in Dallas County, and upon a written agreement to return it to the lessor. It was undisputed that it was recovered in Houston, and there is not the slightest suggestion from any source that appellant did not have guilty connection with the removal of the car from Dallas County to Harris County, save the testimony of appellant himself, and, as stated by us in the original opinion, the jury is in nowise obligated to accept statements of the accused. We believe the evidence amply supports the conviction, and that the case was correctly affirmed.
The motion for rehearing will be overruled.
Overruled.